FILED
                            NOT FOR PUBLICATION                             JUN 14 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SANDRA L. TABER,                                 No. 09-35744

              Plaintiff - Appellant,             D.C. No. 2:08-cv-05064-JPH

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   James P. Hutton, Magistrate Judge, Presiding

                              Submitted June 8, 2010 **
                                Seattle, Washington

Before: CANBY, CALLAHAN and IKUTA, Circuit Judges.




       The ALJ’s determination that Taber was not credible was supported by

substantial evidence, in particular the medical records that indicated Taber was

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
malingering. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ

did not err in discrediting Taber’s subjective complaints in light of this evidence of

malingering and the lack of supporting medical evidence. Id.; see 20 C.F.R.

§ 404.1529(c)(2).

      In light of the ALJ’s valid adverse credibility determination, the ALJ’s

discounting of the medical opinions related to Taber’s mental impairment was

proper. See Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995).

      The ALJ’s reasons for discounting Dr. French’s Physical Medical Source

Statement were specific and legitimate. See Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 600 (9th Cir. 1999). Even assuming the ALJ erred in

commenting on whether Dr. French may have a pro-patient bias as a result of his

position as Taber’s treating physician, the ALJ’s numerous other reasons for

rejecting Dr. French’s opinion were supported by substantial evidence, including

the Physical Medical Source Statement’s heavy reliance on Taber’s non-credible

reporting, and contradictions between Dr. French’s opinion and Taber’s other

medical records. See id.; cf. Reddick v. Chatter, 157 F.3d 715, 726 (9th Cir. 1998).

      The limitations set forth in the RFC were supported by substantial evidence,

and the ALJ did not err in rejecting a hypothetical incorporating more restrictive

limitations. Osenbrock v. Apfel, 240 F.3d 1157, 1164–65 (9th Cir. 2001). Given

that Dr. Bostwick testified that he agreed with the mental limitations described in
the RFC, which were taken from Dr. Baldwin’s Functional Capacity Assessment,

the RFC was consistent with Dr. Bostwick’s opinion. The ALJ could properly rely

on the vocational expert’s testimony that the jobs suited to Taber’s capabilities did

not involve significant contact with the general public. Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).

      AFFIRMED.